DaNiel, .T.
We agree with his Honor, who tried this cause below. Alfred S. Barrow, the husband of the defendant, was alive when Mrs. Moore died without issue. The executory devise over of the slaves had then become vested bequests to her brother and two sisters. Alfred S. Barrow, in right of his wife Martha, was then a tenant in common in possession of the said slaves with those claiming under Joseph Barrow and the other sister Rachel Mardree, and, on his death, the slaves constituted a part of his personal estate, and belonged to his administrator, and not to his wife. The fact of the administrator being present, when the commissioners divided the slaves and put this share in the possession of the defendant, does not destroy his title to the same. It does not amount to either a gift, a sale or a release of the title of the slaves, as the defendant was but a volunteer and not a purchaser of the slaves. The judgment must be affirmed.
Pee. Curiam, Judgment affirmed.